internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-141024-03 date october re legend decedent spouse child date dollar_figurea dear this is in response to your date letter requesting a ruling that a qualified_terminable_interest_property qtip_election made on decedent’s federal estate_tax_return be considered null and void and that the property subject_to the qtip_election will not be includible in the gross_estate of spouse under sec_2044 of the internal_revenue_code the facts and representations are summarized as follows decedent died on date spouse and child survived decedent under articles first and second of decedent‘s will decedent bequeathed specific personal and real_property to spouse article third of decedent’s will provides for a life_estate to spouse in all remaining real_property with the remainder of the property to child article third also provides that spouse shall have the absolute right to enjoy and use the income from the property during her lifetime a united_states estate and generation-skipping_transfer_tax return form_706 was timely filed by the executor of decedent’s estate the property which plr-141024-03 constituted spouse’s life_estate was included on part of schedule m of form_706 because the property bequeathed to spouse pursuant to article third meets the requirements of qualified_terminable_interest_property under sec_2056 and ii and the value of the property is listed on schedule m decedent’s estate was deemed to have made an election to have such property treated as qualified_terminable_interest_property under sec_2056 spouse requests a ruling that pursuant to revproc_2001_38 2001_24_irb_1335 the qtip_election made on decedent’s form_706 is null and void and that the property subject_to the qtip_election will not be includible in the gross_estate of spouse under sec_2044 law and analysis sec_2056 provides that the value of a decedent's taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that a deduction is not allowed for terminable interests that pass to the spouse an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 and is not treated as a terminable_interest under sec_2056 qualified_terminable_interest_property is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable a qtip_election has transfer_tax consequences for the surviving_spouse sec_2044 and b provide generally that the value of the gross_estate includes the value of any property in which the decedent has a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 under sec_2519 and b any disposition of all or part of plr-141024-03 a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest further the surviving_spouse will in the absence of a reverse_qtip_election under sec_2652 be treated as the transferor of the property for generation-skipping_transfer_tax purposes under sec_2652 in the case of a qtip_election to which revproc_2001_38 2001_24_irb_1335 applies the service will disregard a qtip_election made under sec_2056 and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 revproc_2001_38 applies to qtip elections under sec_2056 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes for example in some cases a qtip_election was made when the taxable_estate before allowance of the marital_deduction was less than the applicable_exclusion_amount under sec_2010 the qtip_election was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made revproc_2001_38 does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability and the executor made the election with respect to more trust property than was necessary to reduce the estate_tax liability to zero nor does it apply to elections that are stated in terms of a formula designed to reduce the estate_tax to zero in this case the election under sec_2056 to treat property as qualified_terminable_interest_property was not necessary to reduce the estate_tax to zero because no estate_tax would have been imposed whether or not the election was made the outright bequests to spouse pursuant to articles first and second of decedent's will qualify for the marital_deduction under sec_2056 it is represented that the value of the remaining real_property in the gross_estate which includes the property bequeathed to spouse pursuant to article third equals dollar_figurea date of death value after applying the unified_credit amount under sec_2010 the estate's federal estate_tax liability is reduced to zero based solely on the facts and representations submitted we conclude that because the qtip_election in this case was not necessary to reduce the estate_tax liability to zero revproc_2001_38 applies and the service will disregard the qtip_election and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 accordingly the property for which the election is disregarded will not be includible in the spouse's gross_estate under sec_2044 a supplemental form_706 should be filed with the internal_revenue_service center cincinnati oh listing on schedule m only those assets that passed outright to spouse pursuant to articles first and second of decedent's will a copy of this letter should be attached to the supplemental return a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-141024-03 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
